DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chopra et al (US 2013/0311311) (hereinafter referred to as ‘Chopra’).
Chopra teaches
Regarding claim 1, an information processing apparatus, comprising:
a wireless tag reader that reads, from a wireless tag attached to a product, tag information stored in the wireless tag, the tag information including identification data of the product to which the wireless tag is attached (see paragraph 7);
a storage device that holds a product master file for storing, in association with the identification data, allergen information indicating an allergen contained in the product specified by the identification data (see paragraph 10); and

accepts an input of designation information for designating one of products specified by pieces of identification data included in pieces of tag information read by the wireless tag reader, and outputs allergen information of a product designated on a basis of the accepted designation information, of the pieces of acquired allergen information;
the information processing apparatus according to Claim 1, further comprising
an input device that inputs the designation information by an operation of a user, wherein the processor accepts the designation information input by the input device;
the information processing apparatus according to Claim 2, wherein the designation information input by the input device includes the identification data for specifying the designated product, and the processor accepts the identification data as the designation information, and outputs allergen information of a product designated on a basis of the accepted designation information, of the pieces of acquired allergen information;
the information processing apparatus according to Claim 2, wherein the designation information input by the input device includes a product type indicating a type of the designated product, the storage device further holds a designation information file for storing the product type and the identification data in association with each other, and the processor refers to the designation information file to extract the identification data of a product that belongs to the product type input by the input device, accepts, as the designation information, the extracted identification data, and outputs allergen information of a product designated on a basis of the accepted designation information, of the pieces of acquired allergen information;
the information processing apparatus according to Claim 1, wherein

the processor refers to the designation information file to select a product type to which the largest number of pieces of identification data correspond, of product types corresponding to the identification data included in the tag information read by the wireless tag reader, extracts the identification data of the product that belongs to the selected product type, accepts the extracted identification data as the designation information, and 
outputs allergen information of the product designated on a basis of the accepted designation information, of the pieces of acquired allergen information;
the information processing apparatus according to Claim 1, wherein the processor calculates, on a basis of a product type indicating a type of the product specified by the identification data included in the tag information read by the wireless tag reader, the number of pieces of the identification data included in the tag information for each product type, extracts, in accordance with the calculated number of pieces of identification data for each product type, the identification data of the product whose allergen information is to be output, accepts the extracted identification data as the designation information, and
outputs allergen information of the product designated on a basis of the accepted designation information, of the pieces of acquired allergen information;
the information processing apparatus according to Claim 1, further comprising
an input device that inputs designation-release information for releasing the designation information, wherein the processor releases, where the input device inputs the designation-release information, the designation of the product based on the designation information;

the information processing apparatus according to Claim 1, wherein the information processing apparatus is installed in a container that moves in a store together with a customer and houses a product to be purchased by the customer, and
the processor is capable of setting a reading range of the wireless tag reader to a first reading range in which the tag information is read from the wireless tag attached to a product displayed in a product display portion of the store, and to a second reading range in which the tag information of the wireless tag attached to a product housed in the container is read, the second reading range being narrower than the first reading range, and
registers sales of a product purchased by the customer on a basis of the identification data included in the tag information read by the wireless tag reader while the reading range of the wireless tag reader is set to the second reading range;
regarding claim 10, an information processing method for an information processing apparatus, comprising:
holding, in a storage device in advance, a product master file for storing, in association with identification data for specifying a product, allergen information indicating an allergen contained in the product specified by the identification data;

acquiring, from the product master file, the allergen information of the product specified by the identification data included in the tag information read by the wireless tag reader;
accepting an input of designation information for designating one of products specified by pieces of identification data included in pieces of tag information read by the wireless tag reader; and
outputting allergen information of a product designated on a basis of the accepted designation information, of the pieces of acquired allergen information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 24, 2022
JAF
/JAMARA A FRANKLIN/              Primary Examiner, Art Unit 2876